DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2021 was considered by the examiner.
Drawings
The drawings filed on11/24/2021 are acceptable for examination by the examiner.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the maximum conveyance span … maximum width” of the first and second heater must be shown or the feature(s) canceled from the claim(s).  This feature appears to be of importance to the invention. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OKAMOTO et al. (EP2 927 753 A1; cited by applicant).
Okamoto teaches regarding claim 1, a fixing device (shown in figures 2-3) comprising: a fixing rotator 202 over which a recording medium bearing an image is conveyed; a first heater 220 configured to heat the fixing rotator, the first heater 220 configured to generate heat evenly in a maximum conveyance span where the recording medium having a maximum width in a width direction of the recording medium is conveyed, the maximum width [0028] being available for the fixing rotator 202; and a second heater 230 configured to heat the fixing rotator 202 and generate heat in the maximum conveyance span, the second heater 230 including: a first portion (middle) configured to generate heat in a first heat generation amount (100%); and a second portion (end) configured to generate heat in a second heat generation amount that is greater (160%) than the first heat generation amount of the first portion (figures 2-4B; [0026-0029]).
Regarding claim 2, the first portion of the second heater is disposed in a center span of the second heater in an axial direction of the fixing rotator, and wherein the second portion of the second heater is disposed in each lateral end span of the second heater in the axial direction of the fixing rotator ([0027-0029]).
Regarding claim 3, the fixing device discussed above further comprising a controller 250 configured to control the first heater and the second heater ([0036], shown in figure 5).
Regarding claim 4, the controller is configured to turn on the first heater without turning on the second heater if the controller determines that the recording medium has a decreased width that is smaller than a reference width in the width direction of the recording medium [0135].
Regarding claim 5, the controller is configured to turn on at least the first heater if the controller determines that the recording medium has an increased width that is not smaller than the reference width in the width direction of the recording medium [0136]. 
Regarding claim 6, the controller is configured to turn on the first heater and the second heater for a predetermined time period if the controller determines that the recording medium has the increased width in the width direction of the recording medium, and wherein the controller is configured to turn off the second heater after the predetermined time period elapses [0037, 0136]. 
Regarding claim 10, the fixing device further comprising a temperature detecting sensor disposed opposite the fixing rotator in a minimum conveyance span where the recording medium having a minimum width in the width direction of the recording medium is conveyed, the minimum width being available for the fixing rotator, wherein the controller is configured to control the first heater based on a detection result sent from the temperature detecting sensor [0091, 0136].
Regarding claim 12, the fixing device further comprising a power interrupter configured to detect a temperature of a lateral end span of the fixing rotator in an axial direction of the fixing rotator, the power interrupter configured to interrupt power supply to the first heater and the second heater if the temperature of the lateral end span of the fixing rotator in the axial direction of the fixing rotator is not lower than a threshold ([0026, 0075]; also figure 6A-6C and 14 regarding triacs 262 and 266 [0078]).
Regarding claim 13, a heat generation amount of each of a first span and a second span of the first heater in an axial direction of the fixing rotator is greater than the first heat generation amount of the first portion of the second heater ([0029], shown in figure 3). 
Regarding claim 14, the fixing device further comprising a guide configured to contact a lateral end of the fixing rotator in an axial direction of the fixing rotator [0206].
Regarding claim 15, the fixing rotator includes a fixing belt (figure 2).
Regarding claim 16, an image forming apparatus comprising: an image bearer configured to bear an image (shown in figure 1); and said fixing device discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of SAKO MASATO (US 2018/004135; cited by applicant).
Okamoto does not teach the limitations of claim 8 or 11 wherein the controller is configured to turn on at least the second heater in a standby mode  and wherein the controller is configured to turn on the first heater without turning on the second heater if the controller determines that the recording medium has the increased width in the width direction of the recording medium and that an image area rate in a reference span extended inboard from a lateral edge of the recording medium in the width direction of the recording medium is not greater than a threshold.
MASATO teaches regarding claim 8, a fixing device wherein the controller is configured to turn on the first heater without turning on the second heater if the controller determines that the recording medium has the increased width in the width direction of the recording medium and that an image area rate in a reference span extended inboard from a lateral edge of the recording medium in the width direction of the recording medium is not greater than a threshold (figure 5, [0060-0063]).
 Regarding claim 11, the examiner takes official notice that it is known in the art at the filing time of the invention to use a controller configured to turn on at least the second heater in a standby mode.  This process is demonstrated in cited reference US 2009/0285592 to Hiroshi. It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Hiroshi with the teaching of Okamoto to obtain better control of the temperature of the fixing device during fixing and standby periods of the fixing device.
Okamoto and Masato are concerned with fixing devices in an image forming apparatus.
The rationale for combining the teachings of Masato with the teachings of Okamoto relates to the rationale of “use of known technique to improve similar devices (methods, or products) in the same way”.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Masato with the teaching of Okamoto to obtain better control of the temperature of the fixing device.
Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 7 recites the fixing device according to claim 6, wherein the controller is configured to determine the predetermined time period based on a width of the recording medium in the width direction of the recording medium.
Claim 9 recites the fixing device according to claim 8, wherein the controller is configured to determine the reference span based on a width of the recording medium in the width direction of the recording medium.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hamada (US 2003/0190170) teaches a fixing device with dual heaters.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANA GRAINGER/Examiner, Art Unit 2852



QG